Pannell, Presiding Judge.
This is an appeal from the judgment of the Superior Court of McDuffie County affirming an award of the Board of Workmen’s Compensation denying appellant compensation. Held:
1. The evidence was ample to support the finding of the hearing director that complainant suffered no job-related injury, and that even if she had done so, she made no report of such injury to the employer. The evidence supported the findings of fact and the award.
2. There is no provision in the law for a claimant to introduce evidence upon the hearing in superior court on appeal from an award of the Board of Workmen’s Compensation; therefore, any complaint that the judge of the superior court did not permit the introduction of *774evidence, is without merit. Further, this alleged claim is not supported by the record.
Submitted April 7, 1976
Decided May 24, 1976.
John D. Watkins, for appellant.
Knox & Evans, Robert E. Knox, for appellee.
3. While it appears that some dates in the finding of facts may be in error, changing the dates to those contended would make no material difference in the ultimate finding of fact and the award.
4. We, accordingly, affirm the judge of the superior court in affirming the Board of Workmen’s Compensation.

Judgment affirmed.


Marshall and McMurray, JJ., concur.